Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 12/6/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 25-37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140065425 to Bogdanov in view of WO 2014151454 to Maidment.  Bogdanov discloses nanoparticles, for use as a contrast agent for medical imaging techniques, each nanoparticle comprising i) a core including silver (Ag; a contrast element, wherein the contrast element has a K-edge value ranging from about 17 to about 49 KeV); and gold, sulfur, and/or platinum (Au, S, and/or Pt; a stabilizing element which minimizes at least one of cytotoxicity or immunoreactivity of the contrast agent); and ii) a first coating layer encapsulating the core, the first coating layer configured to render the nanoparticles soluble in a biological medium (abstract; paragraphs 7-18, 43, 56; claims 1, 4, and 7).  The nanoparticles may comprise a further coating layer including targeting moieties (paragraph 44).  The first coating layer is a polymer (paragraph 7).   In some embodiments, iron oxide is incorporated into the core (paragraph 27).  The biological medium may be serum (paragraph 51).  The gold may be present in about 50 wt% or . 
Bogdanov fails to specify using its method of X-ray imaging in a method of dual energy x-ray imaging comprising acquiring an image with a first spectrum produced by filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof; and acquiring an image with a second energy spectrum higher than the first energy spectrum, the second energy spectrum produced by filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof.  Bogdanov further fails to teach incorporating a component of claim 27 into its first coating layer.   
Maidment is directed to nanoparticles comprising polymeric-encapsulated metal cores for use as contrast agents (abstract; paragraphs 5-6, 33, 62, 37-38, and 72) and is therefore in the same field of invention as Bogdanov.  Maidment teaches PEG-phospholipids (polyethylene glycol modified phospholipids) do not elicit an immune response and are useful polymers for polymeric encapsulation of metal cores for use as X-ray contrast agents (paragraph 41). Maidment teaches adding a second coating layer configured to delay an in vivo release of the core (paragraphs 6 and 16).  Maidment teaches adding a third coating layer comprising fluorescent quantum dots (paragraph 12).   Maidment teaches a kit for contrast imaging (paragraph 46).  Maidment teaches nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents can be used for dual energy X-ray imaging comprising the steps of acquiring a low-energy spectrum, wherein imaging with a low-energy spectrum comprises filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof, and a step of acquiring a high-energy spectrum, wherein imaging with a high-energy spectrum comprises filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof (paragraph 43).
in vivo release of the core.   The rationale for this is that by delaying the in vivo release of the core, the imaging agent will have time to reach the target tissues before releasing.   It would have been further obvious to prepare a kit for contrasting imaging comprising a dry-powder dosage formulation including a contrast agent comprising a plurality of 
Applicant argues that Bogdanov teaches Au nanoparticles such that the concentration of Au is at least twice as high as that of the other metal(s) in the core.  For example, for gold-silver nanoparticles, Bogdanov asserts that it is preferred to have at least twice as many gold ions as silver (paragraph 8).  Further, Maidment teaches nanoparticle cores composed of a single metal Ag.  Therefore, like Bogdanov, Maidment fails to satisfy the limitation wherein Ag forms about 50% to about 90% by weight of the core.
	Applicant’s arguments have been fully considered but are not found persuasive.  
Applicant’s arguments are predicated on the first sentence of paragraph 38, which reads “In some such embodiments in which gold is one of the metals, the concentration of the gold is at least twice that of the other metals.”  This is only one embodiment of the invention, however.  In the next sentence of paragraph 38, Bogdanov teaches that alternatively the gold concentration may be is at least about 50%, of a di- metal nanoparticle in which gold is one of the metals.   It would have been obvious to optimize the amount of silver (Ag) in the Au/Ag core taught by Bogdanov to improve the efficacy of the core for dual energy x-ray imaging.  In this way, one would find about 50% to about 90% by weight Ag through routine experimentation.  The prior art provides sufficient guidance to this end as Bogdanov teaches Ag/Au cores, and further teaches that the Au concentration in di-metal cores may be at least about 50% of the di-metal core (paragraph 38).  The range of at least about 50% in a di-metal Ag/Au core is the equivalent of Ag in the range of about 50% or less in the same core.  As the range of about 50% or less Ag overlaps with the instant range of about 50% to about 90% Ag, the prior art range gives sufficient guidance to find the instant range through routine experimentation.   “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 3, 2022